DETAILED ACTION
Claims 1-7, 11-13, 15-23, 33-37 are pending.
Claims 1-7, 17 and 33-35 are rejected.
Claims 11-13, 15-23 and 36-37 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-4, 7, 17 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130330668 A1 (herein Wu).
As to claims 1-4, 7, Wu discloses a styrenic polymer (monomer units are styrene, see paragraphs 30-35 and examples) that has a polydispersity of about 1.01 to 2 (paragraph 37 and examples).  The polymer is end capped with
    PNG
    media_image1.png
    118
    279
    media_image1.png
    Greyscale
, wherein w=1-8, P is the polymer, R1 is C1-C20 alkyl group.  X is oxygen and Rd is 
    PNG
    media_image2.png
    80
    203
    media_image2.png
    Greyscale
.  Q1 is 1 to 20 carbon atoms and y is 1-5.  This reads on the claimed structure, wherein m=y, R=H, L1 and L2 correlate to the combination of Q1 and 
    PNG
    media_image3.png
    92
    184
    media_image3.png
    Greyscale
.
Specifically, the structure is 
    PNG
    media_image4.png
    73
    349
    media_image4.png
    Greyscale
, which reads on the claimed structure, wherein m=1, R=H, L1= direct bond, L2=7 carbon substituted spacer.  
As to claim 8, see the examples with a polydispersity of e.g. 1.09.  
As to claim 9, the number average molecular weight (Mn) is 1000 to 60,000.  See paragraph 37.  Since the polydispersity (Mw/Mn) is about 1, the weight average molecular weight (Mw) would substantially overlap the claimed range.  Further, see the examples with a weight average molecular weight of about 18,810 g/mol.
As to claim 17, L1 can be substituted with an aryl group.  See table 1 teaching that Q1 can comprise an arylene.  
As to claim 33, Wu teaches compositions comprising the polymer and a solvent.  See paragraph 25-28.
As to claim 34, the composition can comprise thermal acid generators.  See paragraph 39.
As to claim 35, Wu discloses a process of grafting a pinning layer on a substrate comprised of steps: coating the substrate with the composition as disclosed above to form a coated layer; heating the coated layer at a temperature from 100°C to 300°C to affect grafting; and treating the heated coated layer with an organic solvent to remove ungrafted polymer, leaving an insoluble grafted pinning layer on the substrate.  See paragraph 32


Claim(s) 1-7 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthiban et al. Polymer International 59, 145-154, 2010 (herein Parthiban).
As to claims 1-7, 12, Parthiban discloses a styrenic polymer of the structure:

    PNG
    media_image5.png
    97
    250
    media_image5.png
    Greyscale
.  This reads on the claimed formula, wherein L1=oxy, L2=C2 substituted alkylene, m=1, R=hydrogen.  The polydispersity is 1.23 and the Mn is 20,500.  See table 1.  Thus, the Mw is calculated as 25,215 (20,500*1.23).
As to claim 33, the compositions comprise solvents.

Claims 11-13, 15-23 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK S KAUCHER/Primary Examiner, Art Unit 1764